EXHIBIT 10.1


SECOND AMENDMENT TO SETTLEMENT AGREEMENT
 
THIS SECOND SETTLEMENT AGREEMENT AMENDMENT (“Second Amendment”) is entered into
as of the 14th day of December 2012, between and among Trump Marina Associates,
LLC, Trump Plaza Associates, LLC, Trump Taj Mahal Associates, LLC (hereinafter,
collectively “Trump”), and the City of Atlantic City (hereinafter “City”), a
municipal corporation of the State of New Jersey in the County of Atlantic
(hereinafter collectively referred to as the “Parties”).
BACKGROUND
 
A.           Trump, the City and Golden Nugget Atlantic City, LLC entered into
that certain Settlement Agreement dated as of June 13, 2012 (the “Settlement
Agreement”).
B.           Pursuant to the Settlement Agreement, Trump was to receive $54
million in tax credits (the “Tax Credits”) to be applied over five years as more
specifically provided therein.
C.           Subject to obtaining all requisite approvals and consents
(together, the “Approvals”), the City intends to issue tax appeal refunding
bonds and/or notes (the “Bond Issuance”) in amount sufficient to pay to Trump
from the proceeds therefrom, among other things, the Tax Payment (as defined
below).
D.           Pursuant to the Amendment to Settlement Agreement (the “First
Amendment”) dated as of October 17, 2012, the Parties amended the Settlement
Agreement to provide, among other things, that in the event that the City
completes the Bond Issuance and receives the proceeds therefrom, then in lieu of
the Tax Credits, the City shall pay, and Trump shall accept, the sum of
$50,500,000.00 (the “Tax Payment”).
E.           The Parties agree that it is in their mutual interest to further
amend the Settlement Agreement and First Amendment as set forth herein.
F.           It is intended by the Parties that the First Amendment shall be
superseded in its entirety by this Second Amendment.
G.           Terms not otherwise defined herein shall have the same meaning as
defined in the Settlement Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.           Recitals.  The recitals set forth above are incorporated herein by
reference.
2.           Second Amendment to Settlement Agreement.
a.           In the event that the City completes the Bond Issuance and receives
the proceeds therefrom, the Tax Payment shall be payable as follows:
 
i.
The City shall pay, and Trump shall accept, the sum of $35,500,000.00 in
immediately available U.S. funds payable to the order of “Trump Entertainment
Resorts Holdings, L.P.” within five days of receipt of the proceeds from the
Bond Issuance; and

 
ii.
$15,000,000 shall be applied as credits against the 2013 ad valorem tax payments
due on the Taj Property as follows:

 
Ø
$5,000,000: 1st Quarter 2013

 
Ø
$3,400,000: 2nd Quarter 2013

 
Ø
$3,400,000: 3rd Quarter 2013

 
Ø
$3,200,000: 4th Quarter 2013

b.           By accepting the Tax Payment as described in Paragraph 2(a) herein,
Trump Entertainment Resorts Holdings, L.P., and its respective successors and
assigns are doing so in full
accord and satisfaction of the City’s financial obligation to pay the Tax
Credits pursuant to Paragraph 4 of the Settlement Agreement.
c.           The City will diligently, in good faith, seek the issuance of the
Approvals and completion of the Bond Issuance.
3.           Effect of Amendment.  Except as otherwise provided herein, the
terms and provisions contained in the Settlement Agreement shall remain
unchanged and in full force and effect.
4.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same agreement.
IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound
hereby, has caused their duly authorized representatives to execute this Second
Amendment as of the date set forth above.

       
TRUMP
                             
By:
/s/ David R. Hughes
 
Date
12/13/12
   
David R. Hughes, Chief Financial Officer
Trump Entertainment Resorts, Inc. and Authorized Representative of Trump
                               
LEVINE, STALLER, SKLAR, CHAN, BROWN & DONNELLY, P.A.
     
Attorneys for Trump
                             
By:
/s/ Michael D. Sklar, Esq.
 
Date
12/13/12
   
Michael D. Sklar, Esq.
                               
/s/ Lorenzo T. Langford
 
Date
12/14/12
 
The Honorable Lorenzo T. Langford
       
Mayor, the City of Atlantic City
                                     
/s/ Rhonda Williams
 
Date
12/14/12
 
Rhonda Williams
       
Clerk, the City of Atlantic City
                                     
/s/ Ronald Cash
 
Date
12/14/12
 
Ronald Cash
       
Business Administrator, the City of Atlantic City
                                      Approved as to form:                      
               
/s/ Irving B. Jacoby
 
Date
12/14/12
 
Irving B. Jacoby
       
Deputy Solicitor, the City of Atlantic City
       

 


[Continuation of Signature Page to Second Amendment to Settlement Agreement]
 
 
 